DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the third configuration" in lines 3-4 .  There is insufficient antecedent basis for this limitation in the claim. Claim 2 does not have the limitation of “a third configuration” but claim 3 does. Claim 9 should depend upon claim 3. For examination purposes the examiner is interpreting claim 9 to depend upon claim 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Den Boer (US-20080088116-A1). 

Regarding claim 1, Den Boer teaches a foldable cart (Buggy 1, fig.1) comprising: 
an upper frame (push/pull handle 6 with bars 7 and 8, fig.1, paragraph [0039]) extending generally upwards from a first rotation assembly (right-hand coupling member 15, fig.1-2a) and a second rotation assembly (left-hand coupling member 16, fig.2b, paragraph [0034]) when the cart is in a first configuration (fig.1); 
a front portion (right-hand and left-hand front wheel bars 9 and 10, fig.1, paragraph [0039]) of a lower frame (lower frame is the frame below the coupling members 15 and 16, fig.1) extending generally downwards and forwards from the first and second rotation assemblies when the cart is in the first configuration (fig.1); 
a rear portion (right-hand and left-hand rear wheel bar 11 and 12, fig.1, paragraph [0039]) of a lower frame extending generally downwards and rearwards from the first and second rotation assemblies when the cart is in the first configuration (fig.1); 

a second pair of wheels (rear wheels 5, fig.1, paragraph [0039]) carried by the rear portion of the lower frame for operational engagement with the ground surface (rear wheels are carried by the lower rear frame and contact the ground, fig.1);
wherein the upper frame, front portion of the lower frame, and rear portion of the lower frame are rotatable about the first and the second rotation assemblies (The upper frame, front portion of the lower frame, and rear portion of the lower frame are all fixed on disks 17, 18, 19, 20, 55, and 56 to allow the frame to rotate about the shaft 52 with axis 33, paragraph [0045], fig.2a-b).

Regarding claim 2, Den Boer teaches wherein the cart is reconfigurable from the first configuration wherein the front portion of the lower frame is spaced apart from the rear portion of the lower frame in a longitudinal direction (Fig.1, front wheels 4 are spaced apart from rear wheels 5 in a front-rear direction) to a second configuration wherein the front portion of the lower frame is adjacent the rear portion of the lower frame (front portion of the lower frame and rear portion of the lower frame can be moved independently of one another allowing them to be moved into a configuration where they are adjacent, paragraph [0049]).

Regarding claim 3, Den Boer teaches wherein the cart is reconfigurable from the second configuration to a third configuration wherein the upper frame is adjacent the 

Regarding claim 4, Den Boer teaches wherein the first pair of wheels do not touch the ground surface when the cart is in the second configuration (When the rear wheels 5 are rotated about the coupling members 15 and 16 to be adjacent the front wheels 4 the buggy 1 can be tilted toward the rear onto the rear wheels 5 lifting the front wheels 4 off the ground in the second configuration when the user is pushing, pulling, or leaning the buggy). 

Regarding claim 8, Den Boer teaches wherein the cart is a stroller (Buggy 1 has a seat 3 for a child, fig.1, paragraph [0038]).

Regarding claim 9 as best understood based on the 35 U.S.C 112(b) issue identified above, Den Boer teaches wherein the cart is a utility cart when configured in the first configuration (Fig.1, buggy 1 can be used as a utility cart); a dolly when configured in the second configuration (When the wheels are placed adjacent as described above in claim 2 the buggy 1 can be used as a dolly by tilting the buggy onto the rear wheels); and in a storage condition when configured in the third configuration (When the handle bar 6 is placed adjacent the lower frame, the buggy 1 is capable of being stored making it in a storage condition).

Regarding claim 10, Den Boer teaches A method of reconfiguring a utility cart (Buggy 1, fig.1) comprising: 
	unlocking a first rotation assembly (right-hand coupling member 15 is unlocked via projection 21, pin slider 23 and shaft slider 22, fig.1-2b, paragraph [0049]) and a second rotation assembly (left-hand coupling member 16 is unlocked via projection 21, pin slider 23 and shaft slider 22, fig.2b, paragraph [0034] and [0049]) of the utility cart; 
rotating a rear portion (right-hand and left-hand rear wheel bar 11 and 12, fig.1, paragraph [0039]) of a lower frame (lower frame is the frame below the coupling members 15 and 16, fig.1) of the utility cart about the first and second rotation assemblies from a first position wherein the rear portion of the lower frame extends generally downwards and rearwards (fig.1) from the first and the second rotation assemblies to a second position (front portion of the lower frame and rear portion of the lower frame can be moved independently of one another allowing the rear portion to be moved toward the front portion until they are adjacent, paragraph [0049]) wherein the rear portion of the lower frame is adjacent to a front portion (right-hand and left-hand front wheel bars 9 and 10, fig.1, paragraph [0039]) of the lower frame extending generally downwards and forwards (fig.1) from the first and the second rotation assemblies; and 
locking the first and the second rotation assemblies in position (coupling members 15 and 16 lock the frame portions in place by releasing the projection 21, paragraph [0049]).



Regarding claim 12, Den Boer teaches wherein a second pair of wheels (rear wheels 5, fig.1, paragraph [0039]) on the rear portion of the lower frame engage the ground surface in the first and second positions (rear wheel 5 engage the ground as seen in fig.1, and When the rear wheels 5 are rotated about the coupling members 15 and 16 to be adjacent the front wheels 4 the buggy 1 can be tilted toward the rear onto the rear wheels 5 lifting the front wheels 4 off the ground in the second configuration when the user is pushing, pulling, or leaning the buggy).

Regarding claim 13, Den Boer teaches further comprising: 
rotating an upper frame (push/pull handle 6 with bars 7 and 8, fig.1, paragraph [0039]) of the utility cart about the first and the second rotation assemblies from the first position wherein the upper frame extends generally upwards from the first and the second rotation assemblies (fig.1) to a third position wherein the upper frame is adjacent to the front and rear portions of the lower frame (bars 7 and 8 of the handle bar 6 can be put into multiple different positions at multiple different angles and heights with 

Regarding claim 18, Den Boer teaches A method of transporting materials comprising:
placing an item to be transported into a utility bin (an item can be placed in the seat 3 allowing the seat to act as a bin, fig.1) carried by a cart (Buggy 1, fig.1) having an upper frame (push/pull handle 6 with bars 7 and 8, fig.1, paragraph [0039]), a lower frame (lower frame is the frame below the coupling members 15 and 16, fig.1), a first pair of wheels (front wheels 4, fig.1, paragraph [0039]) operably connected to a front portion (right-hand and left-hand front wheel bars 9 and 10, fig.1, paragraph [0039]) of the lower frame, and a second pair of wheels (rear wheels 5, fig.1, paragraph [0039]) operably connected to a rear portion (right-hand and left-hand rear wheel bar 11 and 12, fig.1, paragraph [0039]) of the lower frame; 
causing the cart to be moved relative to a ground surface (wheels 4 and 5 allow the buggy to roll on the ground, fig.1) while in a first position (fig.1) wherein the first pair of wheels and the second pair of wheels are engaged with the ground surface (as seen in figure 1 wheels 4 and 5 would engage the ground); 
rotating the rear portion of the lower frame about a first rotation assembly and a second rotation assembly towards the front portion of the lower frame to a second position (front portion of the lower frame and rear portion of the lower frame can be moved independently of one another allowing the rear portion to be moved into a configuration where they are adjacent, paragraph [0049]) wherein the first pair of wheels do not engage the ground surface (When the rear wheels 5 are rotated about the 
causing the cart to move relative to the ground surface in the second position (buggy 1 will move relative to the ground on the rear wheels 5 when in a leaning second configuration as described above).

Regarding claim 19, Deb Boer teaches further comprising: 
	removing the item to be transported from the utility bin (the item placed in the seat 3 can be removed at any time); and 
rotating the upper frame about the first rotation assembly and the second rotation assembly to a third position wherein the upper frame is adjacent the first and second portions of the lower frame (bars 7 and 8 of the handle bar 6 can be put into multiple different positions at multiple different angles and heights with respect to the ground making the handle bar 6 capable of being positioned adjacent the lower frame, [0047]).

Regarding claim 20, Den Boer teaches further comprising:
storing the cart in the third position (When the handle bar 6 is placed adjacent the lower frame, the buggy 1 is capable of being stored).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Den Boer (US-2008008816-A1) in view of Dhand (US-20160200339-A1) and Tachibana (CN-105752147-A). 

Regarding claim 5, Dan Boer teaches the foldable cart of claim 2 but fails to teach a first utility bin in operable communication with the upper frame; and a second utility bin in operable communication with the front portion of the lower frame. However, Dhand teaches further comprising: a first utility bin (The first utility bin is basket 600 with upper frame 630 in fig.17, which sits in upper-level basket retainer 110 attached to the upper frame in fig.2 and 3, paragraph [0050]) in operable communication with the upper frame; and Tachibana teaches a second utility bin (basket item 5 is the utility bin, fig.3, 30 , and 31, page 22, paragraph 2, lines 1-8) in operable communication with the front portion of the lower frame (Basket 5 attaches to the pins 38 on the front portion of the lower frame by connecting belts 120, fig.31). 
Dan Boer and Dhand and Tachibana are both considered to be analogous to the claimed invention because they are in the same field of collapsible carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dan Boer with the teachings of Dhand and Tachibana. Combining the utility bin of Dhand on the upper frame of the buggy of Dan Boer will yield predictable results allowing the user of the buggy to store 
	

Regarding claim 6, Den Boer in combination with Dhand and Tachibana teaches wherein the first (Dhand basket 600 is removable from the cart, paragraph [0030], lines 1-7) and second utility bins are removable (Tachibana basket 5 is removable by undoing connecting belts 120 from each of connecting pins 38 and 39, fig.30 and 31, page 22 paragraphs 2 and 3).

Regarding claim 7, Den Boer in combination with Dhand and Tachibana teaches wherein the first (Dhand basket 600 has collapsible side walls 610 making the basket collapsible, Fig.17 and 18, paragraph [0045], lines 1-5 and 11-15) and second utility bins are collapsible (Tachibana basket 5 is made of a mesh cloth material allowing it be collapsible, page 22 paragraph 2).

Regarding claim 14, Den Boer teaches the method of reconfiguring a utility cart of claim 13, but fails to teach a first removable utility bin operable communication with the upper frame; and a second utility bin in operable communication with the front portion of the lower frame. However, Dhand teaches wherein the cart further comprises: a first removable utility bin (The first utility bin is basket 600 with upper frame 630 in fig.17, which sits in upper-level basket retainer 110 attached to the upper frame in fig.2 and 3, paragraph [0050]) in operable communication with the upper frame; and Tachibana 
Dan Boer and Dhand and Tachibana are both considered to be analogous to the claimed invention because they are in the same field of collapsible carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dan Boer with the teachings of Dhand and Tachibana. Combining the utility bin of Dhand on the upper frame of the buggy of Dan Boer will yield predictable results allowing the user of the buggy to store items that are easily accessible. Combining the utility bin of Tachibana with the lower front frame of Dan Boer will yield predictable results allowing the user to store larger items low to the ground and out of the way of the user.


Regarding claim 15, Dan Boer in combination with Dhand and Tachibana teaches further comprising: 
	removing the first utility bin from the upper frame before rotating the upper frame into the third position (Dhand basket 600 is removable from the cart and can be removed prior to folding or stay attached during folding, paragraph [0030], lines 1-7).

Regarding claim 16, Dan Boer in combination with Dhand and Tachibana teaches further comprising: 
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Den Boer (US-2008008816-A1) in view of Garrison US-10737712-B2. 

Regarding claim 17, Den Boer teaches the method of reconfiguring a utility cart of claim 10 and the unlocking of the rotation assemblies is done by an operating rod (62, fig.2a), but fails to teach wherein unlocking the first and the second rotation assemblies are accomplished by rotating a lockable rotating handle. However, Garrison teaches unlocking is accomplished by rotating a lockable rotating handle (Rotatable grip 96 pulls on cable 92 releasing pin 48 when rotated and unlocks bracket 24 acting as the rotation assembly, Fig.3, 5 , and 6, column 5, lines 9-21).
Den Boer and Garrison are both considered to be analogous to the claimed invention because they are in the same field of foldable carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Den Boer with the teachings of Garrison. Combining the rotatable grip (96) on the handle of Den Boer to pull rod (61) is simple substitution of one known element for another obtaining predictable results. Having the locking and . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma (US-20210380155-A1) teaches a folding stroller with  a two rotation assemblies which the front, rear, and top portion of the frame are rotatable about. Schlagman (US-20210347400-A1) teaches a push chair with a central chassis assembly which allows front legs and rear legs to rotate to a folded position. Liwei (US-


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618